COVINGTON, Chief Judge.
This matter has been remanded by the Supreme Court of Louisiana for our consideration and opinion upon the remaining issues on appeal. The Supreme Court, 525 So.2d 1043, relying upon its interpretation of the case of McKeithen v. M/T Frosta, 435 F.Supp. 572, 578 (E.D.La.1977), reversed this Court’s sustaining of the exception of lack of jurisdiction over the person of the defendant.
The material facts are not disputed and are set forth in our original opinion in Giannouleas v. Phoenix Maritime Agencies, Inc., 525 So.2d 1067 (La.App. 1 Cir.1988), No. CA 86 1658 on the docket of court.
The issues which we are directed to consider on remand are:
1. Whether the trial court properly sustained the exception of lis pendens.
2. Whether defendant’s exception of res judicata, which was not raised in the trial court, should be considered by this Court.
On appeal, appellant has moved the Court for remand in the event the exception of res judicata is to be considered. We grant appellant’s motion for remand, as it will be necessary under the directions of our Supreme Court for us to consider this issue. The record at present does not contain evidence on this issue which will allow us to rule upon the exception of res judica-ta. We therefore remand the case for a judgment of the trial court on the exception of res judicata, and the consideration of any issues which the interest of justice demands.
REMANDED.